IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: A.R., A MINOR        : No. 32 WAL 2017
                                         :
                                         :
PETITION OF: M.R., MOTHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of March, 2017, the Petition for Allowance of Appeal is

DENIED.